                    Case 1:19-cr-00490-RMB Document 56 Filed 09/04/19 Page 1 of 2
                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF NEW YORK
                                            UNITED STATES COURTHOUSE
                                              500 PEARL STREET
                                          NEWYORK, NEWYORK 10007
                                                 (212)805-6715




                                                 SS.C-V ""-
        CHAMBERS OF
   RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE




      Bruce A. Green                                                                September 4,2019
      Louis Stein Chair
      Fordham University School of Law
      150 West 62nd Street
      Room 7-168
      New York City, NY 10023


      Dear Professor Green,




             Thank you for your letter of August 30, 2019.1 appreciate your taking the time to clarify
      the record.



             I learned that you had been "retained to provide opinions as an expert on legal ethics" in
      Giuffre v. Dershowitz following the August 27, 2019 public hearing in US v. Epstein. I learned
      of your role in the Giuffre case by reading your affidavit, dated June 7, 2019, which includes
      your legal ethics opinion that David Boies should be disqualified from representmg Ms. Giuffre
      in that matter. As you are aware, both Mr. Boies and Ms. Giuffre were invited to testify at the
      August 27, 2019 hearing.


             I remain surprised that your advocacy of Mr. Boies' disqualification from representing
      Ms. Guiffre (in a case obviously related to US v. Epstein) was not disclosed simultaneously with
      your August 26, 2019 Law Journal opinion piece entitled "The Judge in Epstein's Case Should
      Not Turn the Dismissal Into a Drama for the Victims. I am also surprised that you would find
     the August 27, 2019 public hearing to be an inappropriate occasion for transparency in light of
     Federal Rule of Criminal Procedure 57 and the Crime Victims' Rights Act, 18 U.S.C. § 3771.
      You wrote; "This is an odd moment for transparency in a criminal case."
           Case 1:19-cr-00490-RMB Document 56 Filed 09/04/19 Page 2 of 2




         Finally, it is unfortunate that your opinion piece may have been construed as an effort to
chill Ms. Giuffre's and Mr. Boies' right to be heard under 18 U.S.C. § 3771 at the August 27,
2019 public hearing. You wrote: "[WJhatever informational interests the victims may have
would be served by affording them a chance to attend the hearing, not by giving them a speaking
role."




                                                                                ^
                                                                              Sincerely,




                                                                             Richard M. Berman
                                                                                     U.S.D.J.




ec: AUSA Maurene Comey; Martin G. Weinberg, Esq.;
         Reid Weingarten, Esq.; David Boies, Esq.
